Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Dickerson, J.), rendered June 29, 2004, convicting him of murder in the second degree, criminal *598possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
The defendant contends that the showup procedure was unduly suggestive. However, showups are permissible where, as here, they are conducted in close temporal and spatial proximity to the crime in order to obtain a quick and reliable identification (see People v Abdelghany, 14 AD3d 711 [2005]). Accordingly, the showup was not unduly suggestive.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Adams, J.E, Skelos, Fisher and Covello, JJ., concur.